Citation Nr: 1511371	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety and mood disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to November 1992.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.

The Veteran testified at a January 2014 Board video conference hearing; a transcript is of record.

As noted by the Board in May 2014, although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, post treatment records show PTSD, depression and anxiety.  In a statement received in August 2010, the Veteran reported a mood disorder.  Consequently, the issue has been described as reflected on the first page of this decision.

Service connection for PTSD was initially denied in August 2005.  That unappealed decision became final.  The RO later denied reopening the claim in March 2007.  A notice of disagreement was not received to initiate appeal from that determination.  The Veteran filed a claim specifically for depression that was received in July 2009.  Relevant military personnel records were later associated with the claims file in August 2012.  Applicable regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).

Additional evidence with waiver of RO review was received in January 2014.

The Board, in May 2014, determined that new and material evidence had been received to reopen a previously denied claim of service connection for a right shoulder disability.  The claim was remanded so that additional evidence could be undertaken; namely, so that an addendum opinion could be sought.  This was accomplished in October 2014.  Also in May 2014, an examination was ordered to be undertaken concerning the IBS claim, and an addendum opinion (or new examination) was to be sought as to the psychiatric claim currently on appeal.  As discussed below, the development pertaining to the IBS issue was adequately performed.  However, concerning the remaining two issues now on appeal (right shoulder and acquired psychiatric disorders), as discussed further below, this development is shown to have not been successfully completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such files reveals that they include pertinent records.  

The issues of entitlement to service connection for a right shoulder disorder and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has irritable bowel syndrome which is causally or etiologically related to his military service.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's electronic claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Adequate notice concerning the instant service connection claim was supplied to the Veteran in August 2009.

The duty to assist the Veteran in the development of the claim has also been met.  VA obtained service treatment records and post-service VA and private medical treatment records.  The Veteran was afforded a VA examination in October 2014.  The Board finds that the VA examination is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record.  The examination report/opinion also is shown to have provided adequate medical information/opinions needed to adjudicate the affected claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

In pertinent part to the instant claim now before the Board on appeal, service treatment records dated in May 1991 and August 1991 show complaints of diarrhea, stomach cramps and vomiting at one point in time.  The May 1990 enlistment examination included no pertinent findings.  Gastroenteritis was diagnosed in March and May 1991.  The July 1992 separation examination included no pertinent findings.

A May 2005 VA general medical examination makes no mention of either complaints, findings, or diagnoses concerning irritable bowel syndrome.  

A May 2010 private medical preoperative and physical report shows the Veteran was to have outpatient endoscopy and colonoscopy in June 2010.  The Veteran gave an 18 to 20 year history of severe constipation that alternated with diarrhea and other abdominal symptoms.  The Veteran stated this began in the military.  The supplied diagnoses included history suggestive of gastroesophageal reflux disease with frequent heartburn and dyspepsia for the past 20 years, and history suggestive of irritable bowel syndrome with predominant constipation and occasional intermittent diarrhea.  

At his January 2014 hearing, conducted by the undersigned, the Veteran testified that his irritable bowel syndrome began during his active military service.  

As ordered as part of the Board's May 2014 remand, a VA examination was afforded the Veteran in October 2014.  Pertaining to the instant irritable bowel syndrome claim, the Veteran informed the examiner that he started to have diarrhea and constipation after he returned from the Gulf War.  He says that he went to the doctor to be treated for diarrhea.  He says that he was seen several times.  After being discharged in 1992, the Veteran reported being next seen in 2010 for treatment for a gastrointestinal ailment, at which time he was diagnosed with irritable bowel syndrome.  He says that he had a colonoscopy.  He added his current symptoms included mostly constipation, requiring the use of stool softeners.  He added he also had an occasionally episode of diarrhea.  He denied any medication use for irritable bowel syndrome, beyond the stool softeners.  Abdominal exam was within normal limits.  X-rays were also within normal limits.  

The examiner observed that the Veteran was only treated for acute diarrhea and gastroenteritis/gastritis on active duty, and 2010 was the first time that he was treated and diagnosed with irritable bowel syndrome.  It was also noted that the 2010 diagnosis was rendered during a colonoscopy workup.  The examiner commented that it was most likely that the physician gave him a working diagnosis, that was based on the symptoms that he was reporting.  There was no supporting evidence of a chronic irritable bowel condition, while in the military or out of it.  The Veteran was observed not to have received documented treatment for an irritable bowel condition until 2010, a period of 18 years from his time of discharge.  The examiner opined that this huge gap of time negated any continuity of treatment of the claimed disability from the time of discharge to the present.  Furthermore, there was no evidence to support a permanent residual or chronic disabling condition for an irritable bowel condition, which may be shown by service medical records, or by treatment records following discharge from service.  Thus, the examiner opined that the evidence at hand did not support the assertion that his current irritable bowel condition was related to his acute episodes of gastroenteritis/gastritis in March, May, and August 1991, and the complaints of diarrhea, stomach cramps and vomiting from when he was in service.  The examiner added that the Veteran's inservice gastroenteritis was mostly likely linked to the chronic alcohol abuse issue that he was dealing with while in the military.  The examiner concluded by opining that it was less likely than not (less than 50 percent, that the Veteran's current irritable bowel syndrome condition was causally related to service, or incurred in or were caused by the acute episodes of gastroenteritis/gastritis, in March, May, and August 1991, and the complaints of diarrhea, stomach cramps and vomiting, that occurred in service.






Laws and Regulations

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Irritable bowel syndrome is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with all the evidence of record including the medical evidence.






When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The only medical opinion to address causation concerning the instant irritable bowel syndrome claim is that offered by the October 2014 VA examiner who concluded that the Veteran did not have irritable bowel syndrome which was related to his active military service.  The examiner opined that it was less likely than not (less than 50 percent, that the Veteran's current irritable bowel syndrome condition was causally related to service, or incurred in or were caused by the acute episodes of gastroenteritis/gastritis, in March, May, and August 1991, and the complaints of diarrhea, stomach cramps and vomiting, that occurred in service.  The examiner offered, as comprehensively discussed above, offered a supporting comprehensive rationale.  The Board also finds noteworthy the comment by the 2014 examiner concerning the significant gap of time between the veteran's service separation and his being treated for irritable bowel syndrome.  An opinion to the contrary is not of record.  To the extent the Veteran asserts he has a disorder manifested by irritable bowel syndrome that is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Thus, the only competent, credible evidence of record is the October 2014 VA opinion which weigh against the claim.  There is also no competent, credible evidence of continuity of symptomatology since service.  

Accordingly, the Board finds that the preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claim for service connection for irritable bowel syndrome.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.

ORDER

Entitlement to service connection for irritable bowel syndrome is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is unfortunately necessary to ensure that there is a complete record upon which to decide the Veteran's claims concerning entitlement to service connection for a right shoulder disorder and for an acquired psychiatric disorder so that he is afforded every possible consideration.  Remand is also necessary to ensure the Veteran all applicable due process considerations.

As concerning the right shoulder claim, in May 2014 the Board remand this claim so that additional development of the evidence could be undertaken.  The requested development was not sufficiently completed.  

In May 2014, the Board observed that the Veteran was afforded a VA examination in December 2009, and the examiner provided a negative nexus opinion.  The examiner noted that the service treatment records "show that the Veteran had 3 dislocation[s] prior [to] service and had also dislocation during service.  Based in [sic] the evidence the degenerative joint disease shown in the MRI done in 2009 are more likely the course [sic] of the recurrent dislocation prior the service for this reason it was less likely as not permanently aggravated by the dislocation while in service."  Overall, the opinion rendered was determined to be inadequate as no rationale was provided, and the opinion was not properly couched in terms of whether there was an increase in severity during service, and whether any increase was beyond the natural progression of that preexisting disability.  

The Board therefore found that additional medical questions needed to be addressed.  

The following development was ordered by the Board in May 2014 to take place:

2.  Thereafter, the claims file should be forwarded to the December 2009 VA shoulder examiner for review and an addendum opinion addressing the questions posed.

If the December 2009 examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.



Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

a)  Can it be clearly and unmistakably concluded that the Veteran's right shoulder disability preexisted service?

b)  If so, can it also be clearly and unmistakably concluded that it did not permanently increase in severity in service beyond that which would be due to the natural progression of the disease?

c)  If the right shoulder disability is not found to have preexisted service, did it have its onset during service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.

An opinion supplied in October 2014, by a VA medical professional other than who examined the Veteran in December 2009, shows that the reviewing VA medical professional, after examining the Veteran, and in response to the question posed in a) above, stated that there is supporting evidence of the Veteran's right shoulder disability preexisting service.  Specifically, the examiner commented that "it is as likely as not (50% or more), that [sic] the Veteran's right shoulder condition/disability existed prior to service."  In response to b) above, the examiner observed that the Veteran had one right shoulder dislocation in service and stated that there is "no supporting evidence that that [the Veteran's] dislocation condition was permanently aggravated in service."  The examiner added that "it is less likely as not (less than 50%) that the veteran's right shoulder condition was permanently worsened, or increased in severity, beyond which would be due to the natural progression of the disease, as a result of service."

The Board finds that the opinion supplied by the VA examiner in October 2014 was based on a faulty premise and failed to provide a medical opinion based upon the proper legal standard.  Specifically, the physician failed to opine as to whether the evidence "clearly and unmistakably" showed that the Veteran's preexisting right shoulder disorder was not aggravated by service.  Instead, the examiner used the incorrect legal standard, "at least as likely as not," rather than "clearly and unmistakably," in her supplied opinion concerning whether the preexisting right shoulder disorder "did not permanently increase in severity in service beyond that which would be due to the natural progression of the disease any increase in disability was due to the natural progression of the disease."  Stegall.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, at 12.  On remand, the examiner should provide a more accurate opinion, one which is responsive to the proper legal standard.

As to the development ordered by the Board concerning the issue now before the Board for appellate consideration, concerning entitlement to service connection for an acquired psychiatric disorder, remand is also here necessary.  Stegall.

The Board, in May 2014, sought the following evidentiary development:

4.  The claims file should be forwarded to the February 2013 VA psychiatric examiner for review and an addendum opinion addressing the questions posed. 

If the February 2013 examiner is no longer available or determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.



Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

a)  If the examiner diagnoses PTSD, then the examiner should report whether the PTSD is related to the verified stressor.

b)  As to any acquired psychiatric disorder other than PTSD which is diagnosed, the examiner should offer an opinion as to whether, is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder (to include depression, anxiety and mood disorder) is causally related to service.  The examiner should specifically discuss the February 1992 report of medical history, the Veteran confirmed a past/current medical history of "Depression or excessive worry" and the September 2012 to February 2013 VA treatment records showing anxiety. 

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records.

In October 2014, a VA examiner other than who examined the Veteran in February 2013, examined the Veteran.  She found the Veteran did not have a diagnosis of PTSD which conformed to DSM-5 criteria based on the provided evaluation.  She did diagnosis alcohol use disorder, in partial remission; and unspecified depressive disorder.  The examiner did add, however, that the stressor presented by the Veteran, being friends with two pilots who failed to return from a mission, meet Criterion A, i.e., adequate to support a diagnosis of PTSD.



In addition, the examiner found that the Veteran started receiving psychiatric-based VA treatment in October 2004, and that this had continued to the present.  This was for primarily alcohol abuse and depression.  The examiner discounted an August 2013 diagnosis of PTSD, due to the diagnosis appearing to have been based on only a self-report by the Veteran.  He added that all prior evaluations for PTSD had failed to include a diagnosis.  

The examiner added that there was insufficient evidence to find a medical nexus from the documented situational problems with depression described in a February 1992 psychiatry consult note and the Veteran's current diagnosis of depression without resorting to speculation.

The October 2014 VA examination report is flawed for several reasons.  As such, another VA examination needs to be undertaken.  Stegall.  Initially, the Board notes that the examiner failed to discuss the VA records showing anxiety dated from September 2012 to February 2013, contrary to the remand instructions.  Also, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it appears that not all of the "procurable" data was available to the October 2014 VA examiner; the examiner specifically noted that there was "insufficient evidence" then available to render the requested medical opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, at 312; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As the October 2014 VA examination is inadequate, another examination is required. 

Also, and particularly noteworthy concerning the issue in which the Veteran seeks service connection for an acquired psychiatric disorder, including PTSD, a VA medical record, dated the day following the October 2014 VA PTSD examination, includes a diagnosis of PTSD.  See VA outpatient treatment note addendum, dated October 21, 2014, showing diagnoses of PTSD, major depressive disorder and ADHD (attention-deficit hyperactivity disorder).  The diagnosing psychiatrist also noted he had reviewed all prior mental health progress notes.  The Board parenthetically observes that it does not appear that the October 2014 VA PTSD examination was conducted by either a psychiatrist or psychologist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again provide the Veteran's electronic claims folder (i.e., Virtual VA and Veterans Benefits Management System (VBMS) paperless files) to the VA physician who conducted the October 2014 VA joints examination to obtain another addendum opinion.  If the examiner is unavailable, the record should be made available to another suitably credentialed medical professional.  If it is determined that an opinion cannot be provided without an examination, an examination should be scheduled.

Based on the review of the record, the examiner should answer the following question:

a)  Can it be clearly and unmistakably concluded that the Veteran's right shoulder disability preexisted service?

b)  If so, can it also be clearly and unmistakably concluded that it did not permanently increase in severity in service beyond that which would be due to the natural progression of the disease?

c)  If the right shoulder disability is not found to have preexisted service, did it have its onset during service?


The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records. 

2.  The AOJ should also arrange for the Veteran to be afforded a VA mental disorders examination -- to be conducted by an appropriate psychologist or psychiatrist -- to determine the nature and likely etiology of any acquired psychiatric disorder, including PTSD, depression, anxiety and mood disorder.  The examiner should obtain a complete history from the Veteran, review his electronic claims file (to include this remand), and provide opinions responding to the following:

a)  Please identify (by medical diagnosis) each psychiatric disability entity currently found; please address each psychiatric diagnosis previously presented in the record (including PTSD, depression, anxiety and mood disorder).  Specifically, indicate whether or not the Veteran meets the criteria for a diagnosis of PTSD based on either (i)  a verified stressor event, or (ii)  fear of hostile military or terrorist action.  If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support such diagnosis.  If PTSD is not diagnosed, please explain the criteria for such diagnosis found lacking.

(b)  For each psychiatric disability currently diagnosed, please identify the likely etiology for each such disability entity; specifically, is it at least as likely as not (a 50 % or better probability) that such disease was present during service or is related directly to the Veteran's activities in service.

The examiner should specifically discuss the February 1992 report of medical history, the Veteran confirmed a past/current medical history of "Depression or excessive worry" and the September 2012 to February 2013 VA treatment records showing anxiety.

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records. 

If the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  See Jones.  So merely saying he or she cannot respond will not suffice.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).


In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall, at 271. 

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2014; 38 C.F.R. § 3.159 (2014).

6.  Thereafter, the AOJ should readjudicate the two service connection claims remaining on appeal.  If in any respect the benefit sought on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


